Order entered July 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00654-CV

                       JEFFREY ERDNER, D.O., ET AL., Appellants

                                               V.

               HIGHLAND PARK EMERGENCY CENTER, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01059

                                           ORDER
       Before the Court is appellants’ July 27, 2018 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to August 31, 2018. We

caution appellants that further requests for extension in this accelerated appeal will be strongly

disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE